Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to the amendments filed on 10/08/2021.  Claims 1, 5, 9 and 18 have been amended.  Claims 6, 12 and 19 have been cancelled.  Claims 1-5, 7-11, 13-18 and 20 are pending and have been considered below.

Priority
Acknowledgment is made of no claims of foreign priority.

Drawings
The drawings filed on 04/26/2019 are accepted.

Specification
The specification filed on 04/26/2019 is accepted.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 02/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
The applicant’s arguments, with respect to “prior art of record failing to teach the newly amended independent claims, remarks pages 8-12 have been fully considered ,but are not persuasive because:
The examiner notes that the applicant specification is silent with respect to “the properties of the face of the user in the image satisfy the adjusted set of selected criteria for the properties of the face of user. “.The specification fails to specify what is or are the properties of the face.  The examiner further notes that the applicant specification teaches  the selected criteria to include  distance between camera and user face, attention  of the user in the image, pose of the user face, occlusion of the user’s face and or proper lighting (illumination) in the image (emphasis added). For examination purpose and in light of the specification the examiner will interpret the assessing properties of a face of the user In the image to determine whether the properties of the face of the user in the first image satisfy a set of selected criteria for the properties of the face of the user to equate to the one or more selected criteria see par 6 and 47 and 57 of the applicant specification. 
The examiner notes that Lau et al teach see par. 88, a set of authentication images is captured. In particular implementations, the authentication images are diverse and include the user in a variety of different imaging conditions. For example, the authentication image can be an image of the front of the user's face, an image of the side of the user's face, an image of the user with the camera held at waist height, an image of the user with the camera at eye level, an image in the dark using light from the touchscreen, an image in dim light, an image in bright natural light, an image in incandescent light, and/or an image with the user making a user-selected or predetermined facial expression (such as a smile, a 
Lau et al further teach see 125, in certain implementations, any of the techniques described herein can be modified by assigning a weight to the authentication images so that a given authentication image has a greater or lower influence on determining the existence of a match. In this way, authentication images with more-reliable feature fidelity (e.g., from better lighting situations) can be favored over authentication images with less-reliable feature fidelity. Weights can also be assigned to the feature descriptors for the facial components so that feature descriptors for more highly discriminatory facial components can have a greater weight than feature descriptors for less discriminatory feature descriptors. 
Lau et al teach see par.126, the one or more captured images can include the user making a particular facial expression or posing in a certain manner. In such instances, the authentication images will also include one or more images of the user making the same facial expression or posing in the same manner. As a result, the ability of the matching techniques described herein to uniquely and securely authenticate the user can be improved. Further, because the facial expression or pose may not be a typical expression or pose, or can be selected randomly from a set of predefined expressions at authentication time, the likelihood of "spoofing" the authentication process is reduced. 
Lau et al teach see par. 70 wherein an image capture screen is displayed to the user. The image capture screen can, for example, facilitate capturing of the image of the user that is used for determining whether the user is authorized to access the device. The image capture screen can show the current image being captured by a camera of the device and adjust either his or her position relative to the camera, or the camera's position relative to the user(see par 6 of the publish specification Examples of criteria for the images include distance between the camera). Par.78 In other embodiments, the user is prompted to trigger the capturing of multiple additional images through the image capture screen 1002. In the illustrated embodiment, the user is naturally changing and adjusting his position, facial expression, focus, and so on. In other embodiments, however, the user can be directed into different positions or facial expressions (e.g., by prompts on the image capture screen 1002) in order to produce a series of images with expected facial orientations and expressions (e.g., a side view, a front view, a smiling expression, a frowning expression, a stern expression, or any other such facial orientation or expression). 
Lau et al teach see par.111, face alignment (or facial component alignment) is performed using the extracted facial components. This act is sometimes referred to as "geometric rectification" and aligns the face or faces from an image onto a common reference frame. As a result of this process, the face landmark points are brought into a canonical form, typically the form as if the person were looking directly forward at the camera. Thus, the face alignment process can be used to adjust for posture differences, angular face differences, and camera angle differences between images. 
Ikenoue et al further teaches se par 129 the shooting condition controller 106 may select the face image having the largest size of the face region, the face image estimated to be obtained by shooting the face closest to the camera 7, the face image at the position closest to the center of the shot image, or the like.
Ikenoue et al teach see 54, the shooting condition controller 106 controls the shooting condition of the camera 7 so that a shot image at the time of login processing may get close to a shot image when face identification data held by the registered user information holder 130 is acquired. Specifically, the shooting condition controller 106 adjusts the shooting condition so that characteristics that change through the adjustment of the shooting condition, such as the luminance distribution and the frequency distribution, among various kinds of characteristics possessed by the shot image may get close to those of the shot image when the face identification data is acquired. This suppresses the deterioration of the authentication accuracy attributed to change in the shooting environment and so forth.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to the properties of the face of the user in the first gate image satisfy a set of selected criteria for the properties of the face of the user; in response to determining not to authenticate the user as the authorized user of the device using the at least one first image, adjusting the set of selected criteria for the properties of the face of the user, wherein adjusting the set of selected criteria includes adjusting at least one criterion for at least one of the properties of the face of the user to be satisfied in subsequent captured images; assessing properties of the face of the user in the second gate image to determine whether the properties of the face of the user in the second gate image satisfy the adjusted set of selected criteria for the properties of the face of the user.   The examiner notes that the applicant specification is silent with respect to “the properties of the face of the user in the image satisfy the adjusted set of selected criteria for the properties of the face of user “The specification fails to specify what is or are the properties of the face. For examination purpose and in light of the specification the examiner will interpret the properties of face to equate a particular facial expression or posing in a certain manner, adjust either his or her position relative to the camera, or the camera's position relative to the user, facial expression, focus, and so on.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in 
Claims 1-5, 7-11, 13-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,303,866 B1. Although the claim the claims at issue are not identical, they are not patentably distinct from each other because application claims 1, 9 and 18 are anticipated by Van OS et al patent claims 1, 9 and 15.
Therefore patent claims 1, 9 and 15 of Van OS et al is in essence a “species” of the generic invention of application claims 1, 9 and 18, it has been held that a generic invention is anticipated by a species within the scope of the generic invention.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
16/395,979
10,303,866 B1
1. A method, comprising: 
receiving, on a device comprising a computer processor and a memory, user authentication request for the device initiated by a user of the device;
in response to receiving the authentication request, capturing a first gate image 
assessing properties of a face of the user In the first gate image to determine whether the properties of the face of the user in  the first gate image satisfy a set of selected criteria for the properties of the face of the user;
in response to the first gate image satisfying the set of selected criteria, 

capturing at least one first image using a camera located on the device

determining whether to authenticate the user as an authorized user of the device by comparing a face of the user in the at least one first image to one or more reference templates for the authorized user








in response to determining not to authenticate the user as the authorized user of the device using the at least one first image, 
adjusting the set of selected criteria by adjusting at least one criterion in the set of selected criteria

assessing properties of the face of the user in the second gate image to determine whether the second gate image satisfies the adjusted set of the selected criteria;
in response to the second gate image satisfying the adjusted set of selected criteria, capturing at least one second image of the user using the camera located on the device ;
determining whether the user is the authorized user of the device by comparing the face of the user in the at least second image to the one or more reference templates for the authorized user. 
5. The method of claim 1, wherein the selected criteria comprises one or more of the following criteria: a minimum portion of the face of the user being in a field of view of the camera, a pose of the face being proper, a distance between the face of the user and the camera being in a selected distance range, the face of the user having occlusion below a minimum value, and eyes of the user not being closed. 

9. A device, comprising:
 a camera;
at least one illuminator providing illumination; and



receive user authentication request for the device initiated by a user of the device;
capture, in response to receiving the user authentication request, a first gate image;

assess properties of a face of the user in the first gate image to determine whether the first gate satisfies a set of selection criteria,
capture, in response to the first gate image satisfying the set of selected criteria, at least one first image using the camera;

determine whether to authenticate the user as an authorized user of the device by comparing a face of the user in the at least one first image to one or more reference templates for the authorized user;






authenticating the user on the device in response to determining that the user is the authorized user using the at least one first image;
not to authenticate the user as the authorized user of the device using the at least one first image;
 capture a second gate image;

assess properties of a face of the user in the second first gate image to determine whether the second  gate satisfies a set of selection criteria,
capture, in response to the second gate image satisfying the adjusted set of selected, criteria, at least one second image of the user using the camera;
determine whether to authenticate the user to as the authorized user by comparing the face of the user in the at least second image to the one or more reference templates for the authorized user; and
authenticating the user on the device in response to determining that the user is the authorized user using the at least one second image.


receiving, on a user interface associated with a device comprising a computer processor and a memory, an unlock request for the device from a user;
 in response to receiving the unlock request, obtaining at least one first image of the user using a camera located on the device;

 in response to determining that the face of the user in the at least one first image meets the one or more selected criteria,
 obtaining one or more second images of the face of the user using the camera located on the device;
 assessing the second images using a facial recognition authentication process to determine if the user is an authorized user of the device, wherein the facial recognition authentication process comprises:
 encoding the second images to generate at least one feature vector, wherein the feature vector represents one or more facial features of the user in the second images;
 comparing the feature vector to one or more reference templates stored in the memory of the device to obtain a matching score; and
 authorizing the user to perform at least one operation on the device that requires authentication if the matching score is above an unlock threshold;
 in response to the user being determined to not be an authorized user of the device by the facial recognition authentication process: 
adjusting at least one of the selected criteria; 

 assessing the at least one third image to determine if the face of the user in the at least one third image meets the adjusted selected criteria; 
in response to determining that the face of the user in the at least one third image meets the adjusted selected criteria, obtaining one or more fourth images of the face of the user using the camera located on the device; and 
assessing the fourth images using the facial recognition authentication process to determine if the user is the authorized user of the device. 
   3. The method of claim 1, wherein the selected criteria for the at least one first image comprises one or more of the following criteria: a minimum portion of the face of the user being in a field of view of the camera, a pose of the face being proper, a distance between the face of the user and the camera being in a selected distance range, the face of the user having occlusion below a minimum value, and eyes of the user not being closed. 
    9. A device, comprising: 
 a camera;
at least one illuminator providing infrared illumination; 
a computer processor; 
a memory; 



obtain at least one first image of the user using the in response to receiving a request from a user to unlock the device; 
assess the at least one first image to determine if a face of the user in the at least one first image meets one or more selected criteria;
 
obtain one or more second images of the face of the user using the camera in response to determining that the face of the user in the at least one first image meets the one or more selected criteria; 
operate a facial recognition authentication process on the second images to determine if the user is an authorized user of the device, wherein during the facial recognition authentication process, the circuitry is configured to: 
encode the second images to generate at least one feature vector, wherein the feature vector represents one or more facial features of the user in the second images;
 compare the feature vector to one or more reference templates stored in the memory of the device to obtain a matching score; and 
authorize the user to perform at least one operation on the device that requires 
wherein, in response to the user being determined to not be an authorized user of the device by the facial recognition authentication process, the circuitry is configured to: adjust at least one of the selected criteria; 
obtain at least one third image of the user using the camera;
 assess the at least one third image to determine if the face of the user in the at least one third image meets the adjusted selected criteria;
 
obtain one or more fourth images of the face of the user using the camera

 in response to determining that the face of the user in the at least one third image meets the adjusted selected criteria; and 

operate the facial recognition authentication process on the fourth images to determine if the user is the authorized user of the device. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

Claims 1-5, 7, 9-13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al et al U.S. 2013/0015946 A1 in view of Ikenoue et al U.S.2016/0110588 A1.
Claims 1, 9 and 18:  Lau et al teaches a method, a non-transient computer-readable medium including instructions that, when executed by one or more processors, causes the one or more processors to perform a method and a device, comprising:
 a camera (par.53-54, camera);
 at least one illuminator providing illumination (Fig.3A, par.53-54, 57); and
 circuitry coupled to the camera and the illuminator, wherein the circuitry is programmed to (par.57):
receiving, on a device comprising a computer processor and a memory, user authentication request for the device initiated by a user of the device (Fig. 6, item 610, par. 5-7, 69, receiving an indication of a request by a user to unlock a mobile device in a locked state); 
in response to receiving the authentication request, capturing a first gate image (par.6-7, 85, one or more images of the face of the user are captured) the examiner notes that the first one of the one or more images as the gate image);
the properties of the face of the user in the first gate image satisfy a set selected criteria for the properties of the face of the user (par.6-7, 69, capturing one or more images of the face of the user and par.5, 70-74, , the act of capturing the one or more images includes prompting the user to make a facial expression or head motion, and the one or more authentication images include at least one authentication image of the user making the facial expression or head motion wherein the one or more captured images are pre-processed to compensate for lighting conditions in which the one or more images are captured (e.g., by performing one or more of white balancing, global exposure compensation, local exposure compensation, or downsampling of the one or more captured images) image capture screen can show the current image being captured by a camera of the device and allow the user to adjust either his or her position relative to the camera, or the camera's position relative to the user and par.78, 88, 125-126 In the illustrated embodiment, the user is naturally changing and adjusting his position, facial expression, focus, and so on. In other embodiments, however, the user can be directed into different positions or facial expressions (e.g., by prompts on the image capture screen 1002) in order to produce a series of images with expected facial orientations and expressions (e.g., a side view, a front view, a smiling expression, a frowning expression, a stern expression, or any other such facial orientation or expression)); 
Ikenoue et al in the same field of endeavor teaches
in response to the first gate image satisfying the set of selected criteria, capturing at least one first image using a camera located on the device (Fig. 15, item 82, par.127-128, the face authentication section 114 acquires an image shot under the condition after the adjustment);
determining whether to authenticate the user as an authorized user of the device by comparing a face of the user in the at least one first image to one or more reference templates for the authorized user (par.127-129, Then, the face authentication section 114 acquires an image shot under the condition after the adjustment to thereby compare the feature data of an image of a face region with the face identification data of each registered user stored in the registered user information holder 130 again and calculate the degree of match (S84). Then, if the registered user about which the degree of match surpasses the authentication threshold exists (Y of S86), the face authentication section 114 determines that the authentication has succeeded without a problem and makes transition to the subsequent processing such as the second-stage face authentication and login processing (S88);
 for the properties of the face of the user, wherein adjusting the set of selected criteria includes adjusting at least one criterion  for at least one of the properties of the face of the user to be satisfied in subsequent captured image (par.128-130, If a user whose degree of match surpasses the authentication threshold does not exist (N of S86) and there is still room for adjustment in the shooting condition (Y of S90), the shooting condition controller 106 adjusts the shooting condition again (S94 to S98).
capturing a second gate image (par.127-129, 131-134);
assessing properties of the face of the user in the second gate image to determine whether  the properties of the face of the user in the second gate image satisfy the adjusted set of selected criteria for the properties of the face of user(par.13 Fig3, Fig.15, par.127-129, 131-134 Next, the shooting condition controller 106 compares the face image of the comparison object decided in S94 in the shot image with the face image that is decided in S96 and is employed as the target on the basis of the image characteristic like the above-described one to thereby decide the adjustment target of the shooting condition and change the shooting condition of the camera 7 in accordance with the result of the decision (S98). Then, the face authentication section 114 acquires an image shot under the condition after the adjustment to thereby compare the feature data of an image of a face region. In the case of continuously shooting images while changing the shooting condition to a predetermined adjustment range by bracket shooting, authentication processing is executed in order of acquisition of the shot image in S84 and S86 and success and unsuccess of the authentication are determined on the basis of the shot image with which the highest degree of match is obtained par.54 teaches adjusts the shooting condition so that characteristics that change through the adjustment of the shooting condition, such as the luminance distribution and the frequency distribution, among various kinds of characteristics possessed by the shot image may get close to those of the shot image when the face identification data is acquired);
in response to the second gate image satisfying the adjusted set of selected criteria, capturing at least one second image of the user using the camera located on the device (par.131, Then, the face authentication section 114 acquires an image shot under the condition after the adjustment to thereby compare the feature data of an image of a face region with the face identification data of each registered user stored in the registered user information holder 130 again and calculate the degree of match (S84)); and
par.131, Then, the face authentication section 114 acquires an image shot under the condition after the adjustment to thereby compare the feature data of an image of a face region with the face identification data of each registered user stored in the registered user information holder 130 again and calculate the degree of match (S84).).
Therefore, it would have been obvious for one ordinary skill in the art before the effective filing date of the invention to modify the teaching of Lau et al with the addition feature of Ikenoue et al in order to provide a stable information processing even when the environment changes. Particularly when an individual user is associated with the figure of the user in a shot image and an authentication is carried out at the time of login or the like, it is preferable that accurate associating is made with a small burden of the user, as suggested by Ikenoue et al  par.5.
Claim 2: the combination teaches:
 	authenticating the user on the device in response to determining that the user in the at least one second image is the authorized user (Lau et al par.83-84,Fig. 6, items 624, 622, Ikenoue et al, par.128-134) . 
Claim 3: the combination teaches wherein determining whether to authenticate the user in the at least one first image as the authorized user of the device comprises: 
Ikenoue et al, par.60-61); and
 	determining the user is the authorized user of the device in response to the matching score being above an unlock threshold (Lau et al, 118-120, Ikenoue et al, par.60-61).
Claim 4 and 10: the combination teaches wherein determining whether to authenticate the user in the at least one first image or second image as the authorized user of the device comprises: 
comparing the face of the user in the at least one second image to the one or more reference templates for the authorized user to generate a second matching score (Lau et al, 5, 80, 83, 118-120, Ikenoue et al, par.60-61); and 
determining the user is the authorized user of the device in response to the second matching score being above the unlock threshold ( Lau et al, 118-120, Ikenoue et al, par.6061). 
Claims 5 and 11: the combination teaches wherein the selected criteria comprises one or more of the following criteria:
 a minimum portion of the face of the user being in a field of view of the camera, a pose of the face being proper, a distance between the face of Lau et al, Fig.14, 118-120, Ikenoue et al, par. 119-126). 
Claims 7 and 20: the combination teaches:
wherein the  first gate image is captured using a first type of illumination, and wherein the at least one first image comprises at least one image captured using the first type of illumination and at least one image captured using a second type of illumination (Lau et al, 5-7, 79, 85, 89, Fig.14, claim 2, Ikenoue et al, par.83-84, 121). 
Claim13: the combination teaches:
 	wherein the at least one illuminator comprises a first illuminator providing a first type of illumination and a second illuminator providing a second type of illumination, and where the first gate image is captured using the first type of illumination, and wherein at least one first  image comprises at least one image captured using the first type of illumination and at least one image captured using the second type of illumination (Lau et al, 5-7, 79, 85, 89, Fig.14,claim 2, Ikenoue et al, par.83-84, 121). 
Claim 15: the combination teaches:
Lau et al, 5-7, Ikenoue et al, Fig. 15, par. 128-134). 
Claim 16: the combination teaches: 
wherein the circuitry is programmed to automatically capture the second gate image using the camera without input from the user (Lau et al, 75, 78, 89 Ikenoue et al, par.128-134). 
Claim 17: the combination teaches: 
a display on the device, wherein the circuitry is programmed to provide a notification to the user on the display in response to determining the user is not the authorized user (Lau et al Fig.6, item 626, Ikenoue et al, par.83-84, 121). 

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al et al U.S. 2013/0015946 A1 in view of Ikenoue et al U.S.2016/0110588 A1 in further view of Coons U.S. 20130251215 A1 and Bao et al U.S. 2018/0196475 A1.
Claims 8, 14: the combination does not explicitly teaches, however Coons in a similar field of endeavor teaches
par.20. , 42, 43)
Therefore, it would have been obvious for one ordinary skill in the art before the effective filing date of the invention to modify the teaching of Lau et al with the addition feature of Coons in order to provide the ability to enable electronic devices for facial recognition, as suggested by Coons par.1.
The combination does not explicitly teaches, however Bao et al in a similar teaches
wherein the first type of illumination comprises flood IR illumination (par. 160-161), and
Therefore, it would have been obvious for one ordinary skill in the art before the effective filing date of the invention to modify the teaching of Lau et al with the addition feature of Bao et al in order to provide the ability for infrared camera to use IR light to establish presence of the face, as suggested by Bao et al par.160.
Conclusion
The following prior art are cited to further show the state of the art at the time of applicant’s invention.
Nechyba et al U.S. 20140016837 A1 Facial recognition.
Wang et al U.S. 2011/0185402 A1 Access control system.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATOUMATA TRAORE whose telephone number is (571)270-1685. The examiner can normally be reached 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on 5712724219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Sunday, January 23, 2022
/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436